Chalmers, J.,
delivered the opinion of the court.
The fourth instruction given for the State was erroneous, and was so declared in the case of Cannon v. State, 57 Miss. 147. Such, an instruction is proper, where, as in the case of Riggs v. State, 30 Miss. 635, there is proof of an altercation and blows .with the hand between the parties, and the question is whether the act of killing sprang from the heat of passion thereby engendered, or from the previous grudge. But where, as in this casé and in the case of Cannon v. State, ubi supra, the defense rests upon self-defense, and the act of the accused is either' of that character or is murder, such an instruction is well calculated to mislead the jury and is erroneous.
Reversed.